Citation Nr: 1640685	
Decision Date: 10/14/16    Archive Date: 10/27/16

DOCKET NO.  11-19 683	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to an increased rating for residuals of shell fragment wounds (SFW), left upper extremity, currently evaluated as 30 percent disabling.


WITNESSES AT HEARING ON APPEAL

The Veteran, his spouse, and L.H.


ATTORNEY FOR THE BOARD

M. J. In, Counsel



INTRODUCTION

The Veteran served on active duty from April 1968 to April 1970.  He was awarded the Purple Heart Medal and Combat Infantryman Badge for service in the Republic of Vietnam.

This appeal comes to the Board of Veterans' Appeals (Board) from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, that in pertinent part granted service connection for posttraumatic stress disorder (PTSD) and assigned a 30 percent initial rating, and continued a 30 percent rating for residuals of shell fragment wounds of the left upper extremity.

The Veteran testified before a Veterans Law Judge (VLJ) at a hearing in August 2011.  A transcript of that hearing is associated with the claims file.  In July 2016, the Veteran was notified that the VLJ who conducted that hearing is currently unavailable to participate in the decision, and given the opportunity to request another hearing before a different VLJ.  See 38 U.S.C.A. § 7107(c); 38 C.F.R. § 20.707 (2015).  In August 2016, the Veteran submitted a letter stating that he does not wish to appear at another Board hearing.

The most recent VA Form 21-22a of record, dated February 2012, appoints Robert W. Gillikin, an attorney, as the Veteran's representative.  However, in February 2016, the Veteran revoked power of attorney for Robert W. Gillikin, and indicated that he will be representing himself.  Therefore, the Veteran proceeds in this appeal unrepresented.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

During a February 2016 VA PTSD examination, the Veteran reported that he has been seen by a community psychiatrist, Dr. H.J. once every 3 months, since he saw Dr. J. for an evaluation in February 2013.  He stated that Dr. J. prescribed him medications although he did not take them.  However, the RO has not yet attempted to obtain these private treatment records from Dr. J.  When VA is put on notice prior to the issuance of a final decision of the possible existence of certain records and their relevance, the Board must seek to obtain those records.  Baker v. West, 11 Vet. App. 163, 169 (1998); Hayes (Gerald) v. Brown, 9 Vet. App. 67, 73-43 (1996) (quoting Murincsak v. Derwinski, 2 Vet. App. 363, 373 (1992)).  Thus, in order to comply with the duty to assist, an attempt should be made by the RO to obtain any and all treatment records from the Veteran's private physician.

With regard to the claim for residuals of SFW, service connection was granted for shell fragment wound of the left upper arm with retained foreign bodies and history of fractured humerus (previously considered as with adhesive scar) from April 11, 1970, with a 30 percent disability rating.  Service treatment records show that the Veteran sustained a gunshot wound to the left arm without artery or nerve involvement when hit by small arms fire in January 1969.  The diagnoses were penetrating wound to the left arm and open fracture of the left humerus, without artery or nerve involvement.

Gunshot wounds often result in impairment of muscle, bone, and/or nerve.  Through and through wounds and other wounds of the deeper structures almost invariably destroy parts of muscle groups.  See 38 C.F.R. § 4.47.  Muscle Group damage is categorized as slight, moderate, moderately severe and/or severe and evaluated accordingly under 38 C.F.R. § 4.56.

For rating purposes, the skeletal muscles of the body are divided into 23 muscle groups in 5 anatomical regions: 6 muscle groups for the shoulder girdle and arm (diagnostic codes 5301 through 5306); 3 muscle groups for the forearm and hand (diagnostic codes 5307 through 5309); 3 muscle groups for the foot and leg (diagnostic codes 5310 through 5312); 6 muscle groups for the pelvic girdle and thigh (diagnostic codes 5313 through 5318); and 5 muscle groups for the torso and neck (diagnostic codes 5319 through 5323).  38 C.F.R. § 4.55(b) (2015).

The Veteran's service-connected left upper arm SFW has been rated as 30 percent disabling under 38 C.F.R. § 4.73, Diagnostic Code 5303.  Diagnostic Code 5303 pertains to muscle injury of Muscle Group III, which includes the intrinsic muscles of the shoulder girdle, to include the pectoralis major (clavicular) and the deltoid.  The function of these muscles is elevation and abduction of the arm to the level of the shoulder, and action with the pectoralis major II and latissimus dorsi and teres major in the forward and backward swing of the arm.

A VA muscle injuries examination in February 2016 showed, however, that the Veteran's residuals of SFW also affect Muscle Group V.  The function of Muscle Group V includes the flexor muscles of the elbow that function to provide elbow supination and flexion of the elbow.  These muscles consist of the biceps, brachialis, and brachioradialis.  The February 2016 VA examination revealed decreased muscle strength with shoulder abduction (Group III) and with elbow flexion (Group V) and muscle atrophy in the areas of both Muscle Groups III and V.  The Veteran's muscle injuries affected muscle substance/function with some impairment of muscle tonus, loss of muscle substance, and visible or measurable atrophy.  Cardinal signs and symptoms of both muscle groups included consistent loss of power, weakness, and occasional fatigue-pain.

Evaluation of residuals of gunshot wound injuries includes consideration of resulting impairment to the muscles, bones, joints and/or nerves, as well as the deeper structures and residual symptomatic scarring.  38 C.F.R. §§ 4.44, 4.45, 4.47, 4.48, 4.49, 4.50, 4.51, 4.52, 4.53, 4.54 (2015).

In this case, although the assignment of separate ratings for limitation of motion and muscle injuries affecting the left shoulder would amount to impermissible pyramiding, the Board finds that a separate rating may be assigned for limitation of motion/function of the left elbow as the February 2016 VA examination shows that both of the Veteran's Muscle Group III and Muscle Group III are affected.  Concerning this, Muscle Group III acts on the shoulder joint, whereas Muscle Group V acts upon the elbow joint as well as the shoulder.  38 C.F.R. §§ 4.14, Diagnostic Codes 5303, 5305.

In this regard, in order to evaluate the orthopedic manifestations of the Veteran's left arm SFW, he was also provided a VA shoulder and arm conditions examination in February 2016, but that examination primarily addressed the Veteran's shoulders and did not include any orthopedic findings concerning the elbow, such as limitation of motion and functional limitation.  

To adjudicate the Veteran's increased rating claim without sufficient evidence of the orthopedic manifestations of his service-connected residuals of SFW would be in error.  Accordingly, another examination is warranted to determine the current extent and severity of the Veteran's service-connected disability.  38 C.F.R. § 3.159(c)(4)(i); see Littke v. Derwinski, 1 Vet. App. 90, 93 (1990) (noting that remand may be required if record before the Board contains insufficient medical information).

Accordingly, the case is REMANDED for the following action:

1.  The RO must request that the Veteran identify all non-VA medical providers who have treated him for his PTSD and residuals of SFW since May 2008.  The RO must then obtain copies of the identified medical records that are not already in the claims folder.  In particular, obtain all records relating to the Veteran from Dr. Hassan Jabbour, M.D. in Raleigh, North Carolina, dated from February 2013 to the present.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; and (c) describe any further action to be taken by the RO with respect to the claims, and (d) that he is ultimately responsible for providing the evidence. The Veteran must then be given an opportunity to respond.

2.  Provide the Veteran a VA examination to determine the current orthopedic manifestations of his service-connected residuals of left upper arm SFW, specifically relating to his elbow supination and flexion of the elbow.  His claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination report to be associated with the claims file.

The examiner is requested to report all pertinent orthopedic manifestations and symptomatology of the service-connected left elbow disability.

The examiner should provide the ranges of motion of the Veteran's left elbow and comment on the degree of functional losses such as pain, weakness, excess fatigability, incoordination, and flare-ups.  All functional losses should be equated to additional loss of motion (beyond that shown clinically). 

The examiner should also comment as to whether the Veteran has other symptomatology, such as impairment of flail joint of the elbow; nonunion of the radius and ulna; impairment of the ulna or radius; and impairment of supination and pronation.  The examiner should also note the presence of any ankylosis.

A complete rationale should be given for all opinions and conclusions expressed.  If the examiner must resort to speculation to render the requested opinions, he/she must state what reasons, with specificity, that this question is outside the scope of a medical professional conversant in VA practices.

3.  After completing the above development, and any other development deemed necessary, readjudicate the claim on appeal, taking into consideration any newly acquired evidence.  If the benefit sought on appeal remains denied, provide an additional supplemental statement of the case to the Veteran, and return the appeal to the Board for appellate review, after the Veteran and his representative have had an adequate opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

